Citation Nr: 9901001	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether it was proper to discontinue educational assistance 
allowance benefits, paid pursuant to Chapter 30, Title 38, 
United States Code, effective February 12, 1997.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
November 1995.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which discontinued the veterans Chapter 
30 educational assistance benefits effective February 12, 
1997.  The veteran appealed that decision to the BVA for 
review.

The Board notes that in statements of the veteran it is 
unclear as to whether he is requesting a waiver of the 
overpayment of educational assistance benefits in the amount 
of $1,112.46.  That matter has not been prepared for 
appellate review, and is referred back to the RO for 
appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he did not arbitrarily 
withdraw from the courses involved in this appeal, but that 
he had to withdraw because he was offered a new job in 
another city, and financial considerations caused him to 
accept the offer.  The veteran maintains that he cannot 
easily return the money he received for the semester of 
schooling that he did not complete.  He also maintains that 
he earned Chapter 30 educational assistance through four 
years of military service and commitment, and that such 
benefits should not be considered a loan.  Therefore, a 
favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
Chapter 30 file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that it was proper to 
discontinue the veterans educational assistance benefits, 
paid pursuant to Chapter 30, Title 38, United States Code, 
effective February 12, 1997.





FINDINGS OF FACT

1.  On November 27, 1996, the RO electronically received VA 
Form 22-1999-3, reflecting the veterans enrollment in 15 
credit hours from January 27, 1997 to May 17, 1997; 
information in the veterans Chapter 30 file reveals that in 
December 1996, the VA processed an award of benefits for the 
foregoing enrollment period.

2.  On June 5, 1997, the RO electronically received VA Form 
22-1999b-2, Notice of Change in Student Status, which 
reflects that on February 12, 1997, after the official drop-
add period had passed, the veteran withdrew from the 15 
credit hours in which he was enrolled, and nonpunitive grades 
were assigned.

3.  In August 1997, the RO received and accepted a statement 
of mitigating circumstances from the veteran.  

4.  The RO subsequently reinstated the veterans award at the 
full-time rate from January 27, 1997, to February 12, 1997.  
The calculated overpayment amount was adjusted accordingly 
from $1340.66 to $1112.46.


CONCLUSION OF LAW

It was proper to discontinue the veterans educational 
assistance benefits, paid pursuant to Chapter 30, Title 38, 
United States Code, effective February 12, 1997.  
38 U.S.C.A. §§ 3014, 3034, 3680 (West 1991); 38 C.F.R. §§ 
21.7020, 21.7070, 21.7131, 21.7135 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veterans disagreement with the 
ROs decision to discontinue his educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code, upon his withdrawal from 15 credit hours.  The 
Board has thoroughly reviewed the veterans contentions, in 
conjunction with the facts of this case and the applicable 
legal criteria, set forth below.  However, the Board must 
conclude that the decision to discontinue the veterans 
educational assistance benefits, paid pursuant to Chapter 30, 
Title 38, United States Code, was proper, and the veterans 
appeal must be denied.  

A brief background of the facts of this case is as follows.  
On November 27, 1996, the RO electronically received VA Form 
22-1999-3, reflecting the veterans enrollment in 15 credit 
hours from January 27, 1997 to May 17, 1997.  Subsequently, 
in December 1996, the VA processed an award of benefits for 
the foregoing enrollment period.  He was apparently paid 
educational assistance benefits at the full-time rate through 
April 30, 1997.  However, on June 5, 1997, the RO 
electronically received VA Form 22-1999b-2, Notice of Change 
in Student Status, which reflects that on February 12, 1997, 
after the official drop-add period had passed, the veteran 
withdrew from the 15 credit hours in which he was enrolled, 
and nonpunitive grades were assigned.  Consequently, the RO 
retroactively discontinued the veterans educational 
assistance payments effective from January 27, 1997. 

In August 1997, the RO received a statement of mitigating 
circumstances from the veteran, in which he explained why he 
withdrew from the 15 credits.  The veteran stated that during 
the enrollment period at issue in this appeal, he was offered 
a job out of state.  Due to the veterans financial status at 
that time, he felt it was best to accept the job out of 
state, and drop his semester courses.  In light of the 
foregoing circumstances, in an August 1997 letter, the RO 
notified the veteran that his educational assistance benefits 
were reinstated to the full-time rate effective January 27, 
1997, due to the acceptance of mitigating factors.  See 38 
C.F.R. § 21.7135 (1998).  The veterans payments were 
discontinued effective February 12, 1997, the date the 
veteran withdrew from all courses.  This action resulted in 
the reduction of the overpayment from $1340.66 to $1112.46.  
The veteran was also notified that he would be receiving a 
separate notice about any overpayment created.  

The veteran disagreed with the ROs decision, and initiated 
this appeal.  Essentially, the veteran contends that he did 
not drop the courses arbitrarily, but that he had to accept 
an out of state job for financial reasons.  Additionally, the 
veteran maintains that he cannot easily return the money he 
received, and, moreover, he feels he earned those benefits 
through four years of military service and commitment.

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 C.F.R. § 21.7070 (1998); see also 38 U.S.C.A. § 3014 (West 
1991).  VA will pay educational assistance to an eligible 
veteran while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130 (1998).  

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
servicemember, for reasons other than being called or ordered 
to active duty, withdraws from all courses or receives all 
nonpunitive grades, and in either case there are no 
mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  If the veteran or 
servicemember withdraws from all courses with mitigating 
circumstances or withdraws from all courses such that a 
punitive grade is or will be assigned for those courses or 
the veteran withdraws from all courses because he or she is 
ordered to active duty, VA will terminate educational 
assistance for residence training as of the last date of 
attendance; and for independent study, the official date of 
change in status under the practices of the educational 
institution.  38 C.F.R. § 21.7135(e) (1998).

Under 38 U.S.C.A. §§ 3034, 3680 (West 1991) and 38 C.F.R. § 
21.7139 (1998), the VA will not pay benefits for a course 
from which the veteran withdraws or receives a nonpunitive 
grade unless the following conditions are met: 1) the veteran 
withdraws because he is ordered to active duty; 2) or all of 
the following criteria are met: A) there are mitigating 
circumstances; B) the veteran submits a description of the 
circumstances in writing to the VA within one year from the 
date the VA notifies the veteran that he must submit the 
mitigating circumstances or at a later date if the veteran is 
unable to show good cause; and C) the veteran submits 
evidence supporting the existence of mitigating circumstances 
within the one year of the date that evidence is requested by 
the VA.  

In the present case, the veteran withdrew from the semester 
on February 12, 1997.  He submitted mitigating reasons as to 
why he withdrew from all of his courses that date, and, as 
noted above, the RO accepted such mitigating circumstances 
resulting in a reinstatement of benefits for the portion of 
the semester that the veteran did attend classes, and 
effectively reducing the amount of the overpayment in this 
case.  However, there simply is no provision of the law that 
would permit VA to pay educational assistance benefits to an 
individual for portions of the semester in which he or she 
did not attend classes.  In this case, the veteran clearly 
did not attend classes from February 12, 1997, to the end of 
the semester.  Thus, the RO properly discontinued the 
veterans educational assistance allowance effective February 
12, 1997, his last date of attendance.  The veteran is not 
entitled to the educational assistance benefits paid to him 
for enrollment from February 12, 1997, to May 17, 1997, as he 
withdrew from the semester.   

The Board acknowledges the veterans contentions that he 
earned his educational assistance benefits through four years 
of military service.  While the Board does not dispute the 
veterans eligibility for educational assistance, the law is 
clear that the purpose of the VA educational assistance 
programs is solely to provide for the pursuit of education.  
In essence, the governing law states that an eligible veteran 
is entitled to a monthly benefit only for periods of time in 
which he or she is enrolled in and pursuing an approved 
program of education.  38 U.S.C.A. § 3014 (West 1991); 38 
C.F.R. §§ 21.7020 (25), 21.7070 (1998).  In this case, the 
veteran received benefits for education he did not pursue, 
and there is no legal basis for an award of such benefits 
after the date of his withdrawal from all classes.  In short, 
the veterans appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).



ORDER

As discontinuance of the veterans educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code, effective February 12, 1997, was proper, the 
appeal is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
